DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered 
Claim(s) 1, 3-12, 14, 15, and 18-22 and is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simons et al. (US 6,214,623) in view of Prusik et al. (US 5,057,434).
	In regard to claim 1, Simons et al. disclose an authenticatable label, comprising:
(a) a label comprising a substrate having a first side and a second side opposite the first side, and an adhesive on the second side of the substrate (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in 
    PNG
    media_image1.png
    529
    602
    media_image1.png
    Greyscale
, the last complete column 5 paragraph, and the third column 6 paragraph); and
(b) a backing having a first side, a taggant on the first side of the backing (e.g., see “… paper support 24 bearing a dye mark 22 …” in Fig. 2 and the third column 6 paragraph),
e.g., “… dye which fluoresces when exposed to ultraviolet light …” in the tenth column 2 paragraph), wherein the substrate has a high transmissivity to the excitation signal (e.g., “… support is preferably transparent …” in the third column 5 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that configure the label of Simons et al. so that the mark is easily visible due to high transmissivity of the emitted luminescence and the excitation signal through the substrate and the printing), wherein the first side of the backing contacts the label such that the taggant is combined with the adhesive such that at least a portion of the taggant migrates into the adhesive (e.g., see “… layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in Fig. 2 and the third column 6 paragraph), wherein the label is configured to be removed from the backing (e.g., “… adhesive e.g. in the form of an adhesive layer, may be covered by a release sheet which would be removed prior to use …” in the last column 5 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention to remove the backing to use the “layer of adhesive 23” for attachment to a “commodity which it is monitoring”), and wherein the taggant is configured to be carried off with the adhesive when the label is removed (e.g., “… layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in the third column 6 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the taggant of Simons et al. 
While Simons et al. also disclose (fourth column 1 paragraph and fifth column 4 paragraph) “… U.S. Pat. No. 5,057,434 … Prusik et al. … Any of the methods of time-temperature labelling known in the art may be used …”, the label of Simons et al. lacks an explicit description of a printing on the first side of the substrate.  However, “U.S. Pat. No. 5,057,434 … Prusik et al.” states (last column 8 paragraph) that “… label 50 in the form of a conventional bar code in which the indicator layer system comprises a bar 52 …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a printing on the first side of the substrate of Simons et al. so as to achieve “a conventional bar code” label with a “monitoring” indicator.
	In regard to claim 3 which is dependent on claim 1, Simons et al. also disclose that the taggant is arranged to form a pattern or image (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).
	In regard to claim 4 which is dependent on claim 1, Simons et al. also disclose that the pattern or image comprises a computer readable code (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).
	In regard to claim 5 which is dependent on claim 4, Simons et al. also disclose that the computer readable code is a barcode (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).
6 which is dependent on claim 3, Simons et al. also disclose that the image comprises one of a logo, a motto, and a trademark (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the “message or mark” of Simons et al. comprises one of a logo, a motto, and a trademark as desired by the “merchandiser”.
	In regard to claim 7 which is dependent on claim 1, Simons et al. also disclose that the substrate and the printing have a high transmissivity to the emitted luminescence and the excitation signal (e.g., “… support is preferably transparent …” in the third column 5 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that configure the label of Simons et al. so that the mark is easily visible due to high transmissivity of the emitted luminescence and the excitation signal through the substrate and the printing.
	In regard to claim 8, Simons et al. disclose a method of making a label comprising:
(a) applying an adhesive to a second side of a substrate (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in Fig. 2, the last complete column 5 paragraph, and the third column 6 paragraph);
(b) applying a taggant to a first side of the backing (e.g., see “… paper support 24 bearing a dye mark 22 …” in Fig. 2 and the third column 6 paragraph), wherein the taggant e.g., “… dye which fluoresces when exposed to ultraviolet light …” in the tenth column 2 paragraph);
(c) attaching the substrate to the first side of the backing, wherein following attaching the substrate to the first side of the backing, at least a portion of the taggant migrates into the adhesive (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in Fig. 2, the last complete column 5 paragraph, and the third column 6 paragraph); and
(d) removing the substrate from the backing such that the at least a portion of the taggant which migrates into the adhesive is carried off in the adhesive (e.g., “… layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in the third column 6 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the taggant of Simons et al. is configured to be carried off with the adhesive because the taggant has been incorporated within the adhesive by diffusion).
While Simons et al. also disclose (fourth column 1 paragraph and fifth column 4 paragraph) “… U.S. Pat. No. 5,057,434 … Prusik et al. … Any of the methods of time-temperature labelling known in the art may be used …”, the method of Simons et al. lacks an explicit description of a printing on a first side of a substrate.  However, “U.S. Pat. No. 5,057,434 … Prusik et al.” states (last column 8 paragraph) that “… label 50 in the form of a conventional bar code in which the indicator layer system comprises a bar 52 …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to  et al. so as to achieve “a conventional bar code” label with a “monitoring” indicator.
	In regard to claim 9 which is dependent on claim 8, Simons et al. also disclose that the taggant is applied to the first side of the backing in a pattern comprising a pre-determined computer readable image which is readable upon excitation of the taggant from an excitation signal (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).
	In regard to claim 10 which is dependent on claim 9, Simons et al. also disclose that the pattern is a barcode (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).
	In regard to claim 11 which is dependent on claim 9, Simons et al. also disclose that the taggant is applied by printing the taggant onto the first side of the backing (e.g., “… dye may be applied to a separate carrier sheet by printing …” in the second column 6 paragraph).
	In regard to claim 12 which is dependent on claim 8, Simons et al. also disclose that applying the taggant to the first side of the backing comprises applying the taggant with a substance that dissolves the taggant into the adhesive during contact with the adhesive (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in Fig. 2, the last complete column 5 paragraph, and the third column 6 paragraph).
14 and 15 which are dependent on claim 8, while Simons et al. also disclose (fourth column 1 paragraph and fifth column 4 paragraph) “… U.S. Pat. No. 5,057,434 … Prusik et al. … Any of the methods of time-temperature labelling known in the art may be used …”, the method of Simons et al. lacks an explicit description that applying a printing to a first side of the substrate comprises applying a printing having variable transmissivity to luminescence emitted by the taggant, wherein the variable transmissivity of the printing corresponds to a pre-determined computer readable image upon excitation of the taggant from an excitation signal.  However, “U.S. Pat. No. 5,057,434 … Prusik et al.” states (last column 8 paragraph) that “… label 50 in the form of a conventional bar code in which the indicator layer system comprises a bar 52 …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a variable transmissivity printing on the first side of the substrate of Simons et al. so as to achieve “a conventional bar code” label with a “monitoring” indicator.
	In regard to claim 18 which is dependent on claim 8, Simons et al. also disclose that the carried off portion of the taggant comprises a computer-readable image which is readable upon excitation by an excitation signal (e.g., “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph).
	In regard to claim 19, the cited prior art is applied as in claim 8 above.  Simons et al. also disclose an authenticatable label made by the method.
	In regard to claim 20, Simons et al. disclose an authenticatable label comprising:
(a) a substrate having a first side and a second side (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will ” in Fig. 2, the last complete column 5 paragraph, and the third column 6 paragraph);
(b) an adhesive applied to the second side of the substrate (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in Fig. 2, the last complete column 5 paragraph, and the third column 6 paragraph);
(c) a backing (e.g., see “… paper support 24 bearing a dye mark 22 …” in Fig. 2 and the third column 6 paragraph);
(d) a taggant applied to a first side of the backing (e.g., see “… paper support 24 bearing a dye mark 22 …” in Fig. 2 and the third column 6 paragraph), wherein the taggant emits luminescence in response to illumination by an excitation signal (e.g., “… dye which fluoresces when exposed to ultraviolet light …” in the tenth column 2 paragraph); and
(e) the second side of the substrate attached to the first side of the backing, such that at least a portion of the taggant has migrated into the adhesive (e.g., see “… label may be attached to the commodity which it is monitoring … layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in Fig. 2, the last complete column 5 paragraph, and the third column 6 paragraph), and the taggant is configured to be carried off with the adhesive when the label is removed (e.g., “… layer 21 is covered by a layer of adhesive 23 which will allow dye to diffuse therethrough in use e.g. a rubbery adhesive layer …” in the third column 6 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the taggant of Simons et al. is configured to be 
While Simons et al. also disclose (fourth column 1 paragraph and fifth column 4 paragraph) “… U.S. Pat. No. 5,057,434 … Prusik et al. … Any of the methods of time-temperature labelling known in the art may be used …”, the label of Simons et al. lacks an explicit description of a printing applied on the first side of the substrate.  However, “U.S. Pat. No. 5,057,434 … Prusik et al.” states (last column 8 paragraph) that “… label 50 in the form of a conventional bar code in which the indicator layer system comprises a bar 52 …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a printing on the first side of the substrate of Simons et al. so as to achieve “a conventional bar code” label with a “monitoring” indicator.
	In regard to claim 21 which is dependent on claim 20, while Simons et al. also disclose (fourth column 1 paragraph and fifth column 4 paragraph) “… U.S. Pat. No. 5,057,434 … Prusik et al. … Any of the methods of time-temperature labelling known in the art may be used …”, the label of Simons et al. lacks an explicit description that the printing to has variable transmissivity to luminescence emitted by the taggant.  However, “U.S. Pat. No. 5,057,434 … Prusik et al.” states (last column 8 paragraph) that “… label 50 in the form of a conventional bar code in which the indicator layer system comprises a bar 52 …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a variable transmissivity printing on the first side of the substrate of Simons et al. so as to achieve “a conventional bar code” label with a “monitoring” indicator.
	In regard to claim 22 which is dependent on claim 20, Simons et al. also disclose that the taggant is arranged to form a pattern or image (e.g., “… message or mark may be a ” in the sixth column 6 paragraph).
Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simons et al. in view of Prusik et al. as applied to claim(s) 8 above, and further in view of Patton et al. (US 2003/0140017).
	In regard to claim 13 which is dependent on claim 8, the method of Simons et al. lacks an explicit description of receiving an image from a user, and wherein applying the taggant to the first side of the backing comprises applying the taggant in a pattern corresponding to at least a portion of the received image. However, Patton et al. teach (paragraphs 31, 37, and 44) that “… customizing of official postal products and/or for ordering of custom official postal products … When the consumer is satisfied with the image selected, the consumer selects the "Upload" button 68 and the file of the selected image is uploaded (step 72) to authorizing computer system 12 … the image and/or relevant information is displayed on display device 25. If all meets with the approval of the reviewing individual, the authorizing agent, through the authorizing computer system 12, forwards the order to an appropriate printer 26 where the order is filled. Since the order is being filled at an authorized agency, for example, the governmental post office or its designee, the printer can be provided with appropriate inks, such as fluoresce inks, that allow verification that the postal product in genuine by existing equipment present at current post office facilities. If the order does not meet the requirements of the authorizing agency, for example, the image is offensive, inappropriate, or not suitable for any reason, the order is not approved and an appropriate notice is sent …”. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide at least a portion of an image received from a user as the mark of Simons et al., in order for the labels ordered by a “merchandiser” to satisfy the specifications of the “merchandiser.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simons et al. in view of Prusik et al. as applied to claim(s) 8 above, and further in view of Doublet et al. (US 6,402,888).
	In regard to claim 16 which is dependent on claim 8, while Simons et al. also disclose that the substrate comprises first thickness regions which correspond to a pre-determined computer readable image which is readable upon excitation of the taggant from an excitation signal (e.g., see “… message or mark may be a printed word or words, such as "FRESH", or it may be an encoded message such as a bar code which is optoelectronically scanned …” in the sixth column 6 paragraph) and second thickness regions having longer diffusion path than the first thickness regions (e.g., see “… the visible dye may be positioned in the device so that it has a longer diffusion path than the invisible dye …” in third column 4 paragraph), the method of Simons et al. lacks an explicit description that the first thickness regions have a different transmissivity than the second thickness regions.  However, transmissivity as a function of thickness is well known in the art (e.g., “… image is then obtained which, when the sheet of paper is observed by transmitted light, appears either light, if the watermark roll includes a raised pattern, or dark, if the watermark roll includes a sunken pattern. The light areas are due to the fact that the sheet thickness and the fiber density are lower than the sheet thickness and the fiber density in the areas in which the watermark roll has not made an imprint. On the contrary, the darkened areas are due to the fact that the sheet thickness and the fiber density are greater …” in the seventh column 1 paragraph of Doublet et al.).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that the first thickness regions of Simons et al. have a different transmissivity than the second thickness regions.
Response to Arguments
Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Simons et al. teach that its label device is specifically not configured to separate the paper support 24 from an opaque rubber copolymer 21.  Examiner respectfully disagrees.  Simons et al. state (last two column 5 paragraphs) that “… The label may be attached to the commodity which it is monitoring. A preferred form of label comprises a pigmented rubbery layer coated on a transparent support, the dye is applied in the absence of a solvent for the dye to the side of the pigmented rubbery layer furthest from the transparent support, and the label is attached so that the pigmented rubbery layer is viewed through the transparent support. In this way, the dye only becomes detectable after diffusing through the pigmented rubbery layer following exposure to temperature and time conditions sufficient to cause the diffusion … adhesive e.g. in the form of an adhesive layer, may be covered by a release sheet which would be removed prior to use …”.  Thus Simons et al. teach or suggest a layer (e.g., layer 24 in Fig. 2) configured as “a release sheet” that is “removed prior to use” of an adhesive label wherein the adhesive label has “the dye is applied in the absence of a solvent for the dye to the side of the pigmented rubbery layer furthest from the transparent support, and the label is attached so that the pigmented rubbery layer is viewed through the transparent support” (e.g., see dye 22, adhesive layers 21 and 23, and transparent polyester film support 20 in Fig. 2).  After the adhesive label is attached to a product the dye 22 would diffusion through the adhesive layers 21 and 23 (e.g., see “… adhesive 23 which will allow dye to diffuse therethrough in use …” in the third column 6 paragraph) wherein the amount of dye viewable via the transparent polyester film support 20 (i.e., “label is attached so that the pigmented rubbery layer is viewed through the transparent ”) functions as a time-temperature indicator.  Therefore, applicant's arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884